Name: 2003/684/EC: Council Decision of 22 September 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament
 Date Published: 2003-10-02

 Avis juridique important|32003D06842003/684/EC: Council Decision of 22 September 2003 appointing an alternate member of the Committee of the Regions Official Journal L 250 , 02/10/2003 P. 0021 - 0021Council Decisionof 22 September 2003appointing an alternate member of the Committee of the Regions(2003/684/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Hans KAISER, of which the Council was notified on 8 July 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Dieter ALTHAUS, First Minister of the Free State of Thuringia, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Hans KAISER for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.